People v Peterson (2018 NY Slip Op 00809)





People v Peterson


2018 NY Slip Op 00809


Decided on February 6, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2018

Richter, J.P., Mazzarelli, Webber, Kern, Oing, JJ.


5628 3696/09

[*1]The People of the State of New York, Respondent,
vRene Peterson, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Kristina Schwarz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Gregory Carro, J.), rendered May 10, 2012, resentencing defendant to a term of three years, unanimously affirmed.
Defendant's right to be sentenced without unreasonable delay was not violated by the passage of 2½ years between his original sentencing proceeding and his resentencing (see CPL 380.30[1]). The prompt original proceeding had all the characteristics of a sentencing, including defendant's presence and his opportunity to be heard, except that in granting defendant's request for a brief stay of execution of the agreed-upon sentence, the court neglected to formally pronounce sentence. The resentencing proceeding corrected the procedural error by formally pronouncing the sentence, nunc pro tunc, as of the original sentencing date. "The procedural error during the prompt initial sentencing did not render that sentence a nullity for purposes of speedy sentencing analysis" (People v Smith, 277 AD2d 178 [1st Dept 2000], lv denied 96 NY2d 763 [2001]; see also People v Williams, 14 NY3d 198, 213 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 6, 2018
CLERK